Case.1:21-cv-00217 Document 1-1 Filed 04/09/21 Page 1 of 22 PagelD #: 5

CASE 2 leO-50 MERCIER PAGE OOO}

LAURA BALDWIN VS. DISCOVER BANK

LINE DAT TS ACTION

1 03/08/21 COMPLAINT FILEO, SUMMONS PSSURD 30 BAYS TO BY KA COMP/FIL

2 ANSWER DISCOVER BANK OUT FOR SERVICE BY

3 SECRETARY OF STATE, COPY TQ JUDGE WILLTAM SADLER

4 AND COPY TO ATTY

5 03/08/21 PLAINTIFFS FIRST SET OF INTERROGATORIES BY KA INTERROGAT
G AND REQUESTS FOR PRODUCTION GP DOCUMEAT'S "TO

T DEFENDANT ;

8 03/15/21 RETURN SERVICE OF SUMMONS AND COMPLAEN'T POR BY KA RIN/SERY

9 DISCOVER BANK ACCEPTED FOR SERVICE BY SECRETARY

10 OF STATE ON 3/10/21 @ 3:55;

THE FOREGOING IS A TRUE COPY OF A DOCUMENT
ENTE IN THIS OFFICE ON FRE ACL, _ pay
OF Oy ©

DATE gp tnd DAY OF iavaran ]

JULIE BALL, CLERK OF THE
intr Fev) OF HERCER C UNTY Way

Lill Aye hits

BR DEPUTY

 
 

acter

 

Case 1:21-cv-00217 Document 1-1 Filed 04/09/21 Page 2 of 22 PagelD #: 6

 

 

7 STITT DTIN AX . 3466 ‘Teavs Valley Road bsheridan(@kewvkiw.c
KLEIN & SHERIDANIJLC —ffiricane, wv 2556 racemes
ATTORNEYS AP LAW bel G04) 362-7111

Vax: (A04) 562-7115

Via First-Class Mail

March 5, 2021

 

we:
_

Julie Bal! r L E D
Mercer County Courthouse

   

 

1501 Main Street MAR 08 2021
Princeton, WV 24740 JULIE BALL
CLERK CIRCUIT COURT
MERCER COUNTY

RE: Baldwin v. Discover Bank

Circuit Court of Mercer County, West Virginia Ol -C- B- LUIS

Dear Clerk Ball:
Please find enclosed for filing the following, indluding 1 original version and 2 copies:

« Civil Case Information Sheet
® Complaint
e Summonses
e Plaintiff's First Set of interrogatories ani Requests for Production of Documents to
Defendant

Please also find enclosed two checks for procegsing:

e Check No. 11545 for $205.00, made payable ta the Mercer County Circuit Clerk for
filing and mailing fees
® Check No. 11546 for $20.0, payable td the WV Secretary of State for Service of

Process.

Thank you for your kind attentidn to this mattar. If you have any questions, please feel free

to contact our office.

Sincerely,

§ ys ao“ clerwK
Out For Service by See oF Sh

 

KLIN & SHEERTOAN, EC
3566 TEAYS VALLEY ROAD, HURRICANE, WV 25526 i
‘Y 304) 562-7141 0 WWAW. KR LETNSHERIDAN_COME! 1! (304) 562-7115
ATTORNEYS: BENJAMIN M. SHERIDAN & MEGAN PATRICK

 

 
 

opera, ener eri Be

Aenean

Nake at rented

Case 1:21-cv-00217 Documen

[1-1 Filed 04/09/21 Page 3 of 22 PagelD #: 7

 

{ats
Enclosures

fw

~ Athanda Stevens
Paralegal to Benjamin M. Sheridan

 

 

 
neta eae AT cat eee

 

 

Case 1:21-cv-00217 Document 1-1 Filed 04/09/21 Page 4 of 24Pppep Fs

IN THE CIRCUIT COURT OF MERCER COUN TY, WEST OAIRGINTA

MAR 08 2021

 

 

CIVIL CASE INFORMATION STATEMENT

MERCER GUUN TE

 

 

 

(Civil Cases Other than Domestic Relations)

 

I. CASE STYLE:

 

 

 

Case No. S) - Cc - OO

 

Plaintifi(s) Judge: |S \iarn Sadler.
Laura Baldwin

Vs. Days to

Defendant(s) Answer Type of Service

Discover Bank 1 WY Secretary of State

Name

CT Corporation System / 1627 Quarricr St.
Street Address

Charleston, WV 25311

City, State, Zip Code

 

 

 

 

Il. TYPE OF CASE:
[¥' General Civil
[_] Mass Litigation [As defined in T.C.R. 26.04(a)]
[] Asbestos
[|_| FELA Asbestos
[-] Other:

[-] Adoption

[_] Administrative Agency Appeal

(] Civil Appeal from Magistrate Court
[_] Miscellaneous Civil Petition

[_] Mental Hygiene

 

["] Habeas Corpus/Other Extraordinary Wit
[-] Other:

[_] Guardianship
[_] Medical Malpractice

 

 

 

I. JURY DEMAND: [] Yes [] No CASE WILL BER

EADY FOR TRIAL BY (Month/Year): i

 

 

IV. DO YOU OR ANY

OF YOUR CLIENTS

OR WITNESSES : [-] Reader or other auxili
IN THIS CASE

REQUIRE SPECIAL

ACCO ODATIONS? | [-] Spokesperson or other a

 
 
 

IF YES, PILEASE SPECIFW:

[_] Foreign'language interprter-specify language:

 

[_] Wheelchair accessible h¢aring room and other facilites

aid for the visually impaired

F"] interpreter or other auxiljary aid for the deaf and hard of hearing

iliary aid for the speech impaired

 

 

 

 

Attorney Name: Benjamin M. Sheridan and Jed Nolan

Representing:

 

Firm: Klein & Sheridan, LC

Plaintiff ["] Defendant

 

Address: 3566 Teays Valley Rd. Hurricane, WY 25526

["] Cross-Defendant [_] Cross-Complainant

 

Telephone: (304) 562-7111

 

[_] 3rd-Party Plaintiff [[] 3rd-Party Defendant

 

C] Proceeding Without an Atlorney

 

 

Original and 2 copies of complaint enelosed/attachede—

Dated. 03 / O5 / 2021 Signature:

 

SCA-C-.100: Civil Case Information Statement (Other than

 

ce

 

bomestic Relations}

Revision Date: 12/2015

 
Case 1:21-cv-00217 Documen

IN THE CIRCUIT COURT OF MERCHR COUNTY, WEST VIRGINY curr caval

LAURA BALDWIN
Plaintiff,

VS.

DISCOVER BANK,

Defendant.

1. This complaint involves abusiy

advised Defendant Discover Bank tha

calling her cell phone, yet she was coy

Plaintiff brings this action for monetary relief from t

2. Plaintiff Laura Baldwin reside

3. Defendant Discover Bank (“D

business at 502 E. Market Street, Greenwood, DE, |

4. After the Plaintiff became in al
Discover Bank, upon account ending
such indebtedness through the use of f
communications and did otherwise col

5. Thereafter, the Defendant caus
cell phone on or about February 6, 20

Defendant’s employee that Plaintiff ce¢

[ she could no

k in Princeton,

iscover’) is ad

FACTS
rrears upon thd
n 3326, the De

elephone calls

ed a telephona
PO. During the

puld not pay th

 

[1-1 Filed 04/09/21 Page 5 of

COMPLAINT

FILED

MAR 08 2021

JULIE BALL

  
 

 

 

Civil Case No. 21-C-DO7US

ve and harassirlg debt collection. Plaintiff Laura Baldwin

onger pay and asked Discover to stop

istantly bombafded with repeated debt collection calls.

he harassment.

PARTIES

WY.
redit lender with a principal place of

9950.

alleged indebtedness to the Defendant,
fendant began to engage in collection of

placed to Plaintiff, by written

Immunicate with Plaintiff to collect the alleged debt.

collection call to be placed to Plaintiffs
telephone cali, Plaintiff told the

e debt and to stop calling her cell phone.

 

ee ee entree nem semen rae ele ERP At ets ey aay ahr
Case 1:21-cv-00217 Document

6. Thereafter, Defendant continu
her cell phone.

7. The Defendant maitains reco
time called, duration of call, the ident
upon such record by the Defendant’s:

8. Such records will reflect that t

cellular telephone number after she said she could ng

9. As the result of Defendant’s c

anguish, humiliation, and embarrassment of unwants

COUNT I - ILLEGAL DE

10.

11.
Virginia Consumer Credit and Protec
a) engaging in uni

Plaintiff in connection with the attem
in violation of West Virginia Code §4
b) causing Plainti

Plaintiff, in telephone conversations 1
known to be inconvenient, with the in
West Virginia Code §46A-2-125(d).
LZ. As a result of the Def

inconvenienced, harassed, bothered, u

indignation and distress.

rds of each cal

pimployee.

pnduct, Plainti

The Plaintiff incorporates the previou

The Defendant has engaged in repeat

reasonable or d
bt to collect ad

6A-2-125: and

epeatedly or cd

tent to annoy,

rndant’s action

pset, angered,

 

ed to cause tel¢

he Defendant 4

1-1 Filed 04/09/21 Page 6 of 22 PagelD #: 10

3

phone calls to be placed to the Plaintiff on

placed to the Plaintiff's cell phone by date,

ty of the Defefdant’s employee and notes or codes placed

laced telephone calls to the Plaintiff's
bt pay and requested that the calls stop,
ff has suffered mental and emotional pain,

td harassment,

BT COLLECTION
$ paragraphs as if fully set forth herein.

ed violations of Article 2 of the West

ion Act, including but not limited to,

ppressive or abusive conduct towards the

ebt by placing telephone calls to the Plaintiff

ffs phone to rihg or engaging persons, including the

sntinuously or at unusual times or at times
hbuse or oppress the Plaintiff in violation of
&, Plaintiff has been annoyed,

lharangued and otherwise was caused

 
Case 1:21-cv-00217 Document

WHEREFORE, plaintiffs res

(a) An award of ac

of privacy, mental anguish, distress, worry, anxiety,

(b) Maximum civil
pursuant to West Virginia Code sectic

(c) Reasonable atte

(d) Such other relief to which plaj

COUNT II - COMMON LA}

13; The Plaintiff incorporates the previou

14. The Plaintiff has an ex
telephone calls within the confines of
15. The acts of the Defend
number invaded, damaged and harme
16. Asa result of the Defe
17. Asaresult of the Defe
inconvenienced, harassed, bothered, u

indignation and distress.

WHEREFORE, Plaintiff respectfy

(a) Actual damages

(b) Maximum civil penalties for 4

Code sections 46A-5-101(1) & 10

(c) Reasonable atte

pectfully requ¢

tual damages,

penalties for ¢
ns 46A-5-101

ymey fees and

pectation of pr

Plaintiff's hom

ndant’s actiong
ndant’s action,

ipset, angered,

lly requests th

m

p.

meys’ fees an

1-1 Filed 04/09/21 Page 7 of 22 PagelD #: 11

st the following relief:

ncluding damages for embarrassment, loss
humiliation;

ach separate violation of these statutes,

1) & -106;

he costs of this litigation;

ntiffs may be entitled in law or equity.

W INVASION OF PRIVACY
s paragraphs as if fully set forth herein.
vacy to be free from harassing and annoying

€.

ant in placing telephone calls to Plaintiff's home telephone

1 Plaintiff's right of privacy.

| the Plaintiff suffered emotional distress.
the Plaintiff has been annoyed,

harangued and otherwise was caused
p following relief:
ach violation pursuant to West Virginia

i the costs of this litigation; and

 

 

:
i

34
Case 1:21-cv-00217 Document

(d) Such other relid

COUNT I~ VIOLATION OF T-
18. The Plaintiff incorporal

19. The Plaintiff is a perso
Consumer Protection Act, 47 USC §2
20. Within the four year pe

an automatic telephone dialing systen
§227(a)(l), to place unsolicited advert
§227(a)(4)-(5), to the Plaintiff on a ce

21. Plaintiff expressly revg

1-1 Filed O

fas the Court
HE TELEPHE

tes the previou

27 et seq.

riod immediat

isements and t¢
lular phone.

ked any autho

A/O9/21 Page 8 of 22 PagelD #: 12

leems equitable and just.
INE CONSUMER PROTECTION ACT

s paragraphs as if fully set forth herein.

h who fails under the protection of the Telephone

ply preceding this action, the Defendant used

1 and/or “ee recorded voice, as defined by 47 USC

blephone solicitations, as defined by 47 USC

rization the Defendant may have had to

make calls to the Plaintiff using an automatic telephone dialing system or artificial recorded

voice in February 2020.

22. The Defendant has eng
Protection Act, including but not limi
cellular telephone using any automati
voice in violation of the TCPA, 47 U,

23. The acts and/or omissi

aged in repeat
ed to, placing
t telephone did
S.C. § 227(b)

ons of Defend

ed violations of the Telephone Consumer

unauthorized telephone calls to Plaintiff's
ling system or an artificial or pre-recorded
\(A)Gii) and 47 C.F.R. 64.1200(a)(1 aii).

int at all times material and relevant hereto,

as described in this complaint, were done unfairly, unlawfully, intentionally, deceptively, and

absent bona fide error, lawful right, I¢
24. As a result the viclatio

ageravated, angered and otherwise su

gal defense, le}
hs of law as afi

stained damagy

val justification, or legal excuse.
presaid, Plaintiff was inconvenienced,

PS.

25, The acts of the Defendant as aforesaid entitle the Plaintiff to recover actual

damages as well as $500.00 damages

for each violat

jon, whichever is greater pursuant to 47 USC

 

 

 
Case 1:21-cv-00217 Document 1-1 Filed 04/09/21 Page 9 of 22 PagelD #: 13

§227(b)(3). Moreover, Plaintiff is ent tled to trebled statutory damages as the Defendant acted
willfully or knowingly in violating the TCPA.
26. _ Plaintiffis entitled to injunctive relief prohibiting Defendant from contacting the
Plaintiff on her cellular telephone usmg an automated dialing system pursuant to 47 USC
§227(b)(3)(a).
PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

Plaintiff, LAURA BALDWIN
by counsel,

|
x

 

Benjatfin M. Sheridan (# 11296)
ben@kleinsheridan.com

Jed R. Nolan (#10833)
jed@kleinsheridan.com

Counsel for Plaintiffs

Klein & Sheridan, LC

3566 Teays Valley Road

Hurricane, WV 25526

(304) 562-7111

 

 
Case 1:21-cv-00217 Document#1-1 Filed 04/09/21 Page 10 of 22 PagelD #: 14

IN THE CIRCUIT COURT
- LAURA BALDWIN
Plaintiff,
¥S,
DISCOVER BANK,

Defendant.

To the above-named DEFENDANT:

 

OF MERCER COUNTY, WEST VIRGINIA

SUMMONS

Discover

 

Civil Case No, 21-C-5Q-WIS

Bank

C/O CT Corporation System

1627 Qu

rrier St.

Charleston, WV 25311

IN THE NAME OF THE STATE OF WEST VIRGINIA: you are hereby summoned and are

required to serve upon Benjamin M. Sheridan and J¢d Nolan, Plaintiff’s attorneys, whose

 

address is: Klein & Sheridan, LC, 35

 

Teays Valley Road, Hurricane, WV 25526, an

answer, including any related counterclaim, or any other claim you may have to the complaint

filed against you in the above-styled civil action, a tru¢ copy of which is herewith delivered to

you. You are required to serve your ans

upon you, exclusive of the date of servi¢e. If discovery,

file a response to attached discovery wi

you, exclusive of the date of service. If

 

against you for the relief demanded in the complaint an

er within thi

in forty-five

ou fail to do s

(30) days after service of this summons
is attached, you are further required to
(45) of the service of this summons upon
p, judgment by default will be taken

d you will be thereafter barred from

|
asserting in another action any claim you may have which must be asserted by counterclaim, or

any other claim in the above-styled action.

 

| Qi Barf

Clerk of Court

 

 
Case 1:21-cv-00217 Document i1-1 Filed 04/09/21 Page 11 of 22 PagelD #: 15

FILED

MAR 08 2021
IN THE CIRCUIT COURT OF MERCER COUNTY, WEST|VIRGANEABALL

 

CLERK CIRCUIT COURT
MERCER COUNTY

 

 

 

Laura J. Baldwin,
PLAINTIFF,

CIVIL ACTION NO. Q))-C “SOLUS

Discover Bank,

 

DEFENDANT.

PLAINTEFE'S FIRST SET OF INTERROGATORIES AND
REQUESTS FOR PRODUCTION OF HOCUMENTS TO DEFENDANT

Request for Production of Documents

 

1. Please produce all records of any tplephone calls placed by or on behalf of
Defendant to the Plaintiff during the forty-eight months preceding the filing of this lawsuit.
(Note: The word “placed” as used in this interrogatory, means caused a telephone to ring,
regardless of whether the call was answered):

RESPONSE:

2, Please produce all records of incoming telephone calls or letters associated with
Plaintiff's account.
RESPONSE:

3. Ifthe Defendant asserts the defense set forth in West Virginia Code §46A-5-101(8),

that any violation of West Virginia Consumer Credit and Protection Act was unintentional or the

 

Page 1 off 10

 
Case 1:21-cv-00217 Documentfi-1 Filed 04/09/21 Page 12 of 22 PagelD #: 16

result of a bona fide error of fact, notwithstanding

adapted to avoid any such violation orierror, please

i
4

the maintenance of procedures reasonably

produce the following:

a. Any document outlining the maintanance of such procedures;

b. Any document relating to the implqmentation of such procedures,

c. Any document relating to the training of persons employed to make collection

calls to consumers in West Virginia pursuant to such procedure; and

d. Any document relating to ensuring

such procedure.

RESPONSE:

4, Please produce all written

communications relating to Plaintiff's account.

RESPONSE:

-ompliance by Defendant’s employees with

unications and copies of any e-mail

5. Please produce all recordings of convdrsations between the Plaintiff's counsel and

employees or agents of the Defendant

RESPONSE:

 

6. Please produce the contract or agreetent between the Defendant and any third

Plaintiff's account. Please also state

. | . ‘
party, contractor or subcontractor which made of received any telephone calls relating to

whether the telephone call was placed by a human being

Page 2 of 10

5
i
i

 

 
fee Beet gira et

Case 1:21-cv-00217 Document/1-1 Filed 04/09/21 Page 13 of 22 PagelD #: 17

i
i
q

or a computer and whether or not a human being was available on the other end of the call to

speak with Plaintiff immediately upon

RESPONSE:

connection with the Plaintiff.

7. Please produce the contract, contracts, or written agreements with any third party

collection agency and/or independent contractors which communicated or attempted to

communicate with the Plaintiff in relation to the Plaintiffs obligation to Defendant.

RESPONSE:

i

H
:
‘i.

8. Produce any and all documents with arly collection agent (third party or otherwise)

and/or independent contractor relaling

RESPONSE:

to the Plaint#fi?s account for the last three (3) years.

9. Please produce any all racordings between the Defendant and Plaintiff.

RESPONSE:

 

10. Please produce any . agre¢ments, or other memorandum which the

Defendant contends represent a contre

or the Defendant's principle resulting/in a debt ob!

or the Defendant’s principle.

RESPONSE:

 

ctor or agreement between the Plaintiffand the Defendant

vation owed by the Plaintiff to the Defendant

 

seus eeenpe eres vo

 
Mite Peele tee Aiiea deattamn etch tht oe Edel ice AE:

Case 1:21-cv-00217 Document

1-1 Filed 04/09/21 Page 14 of 22 PagelD #: 18

11. Please produce any documents in the Defendant’s possession which bears or

purports to bear, or the Defendant has any reasonable basis to believe may contain the Plaintiffs

signature.

RESPONSE:

12. Please produce any documents the Defendant intends to use at trial, any hearing, or

in any deposition.

RESPONSE:

1. For the period beginning
call placed by or on behalf of Defendg
associated with the Plaintiff in its ree
Defendant, and as to each such cali p
used in this interrogatory, means caus

answered):

Interrogatdries

two years prior to the filing of this suit, list each telephone
nt to Plaintiff or any telephone number ihe Defendant has
lords, or any telephone call by or on behalf of Plaintiff to

rovide the following data: (Note: The word “placed.” as

ed a telephone lo ring. regardless of whether the call was

4

a. The date and time such call was placed or received (please indicate the time

zone and/or the differential in time be

b. The duration of such

tween the tine stated and Eastern Standard Time);

telephone call in seconds;

4

 

 

ean te en a ert tae ee ee A Nl oR RE Pa 2 TT TE
Case 1:21-cv-00217 Document1-1 Filed 04/09/21 Page 15 of 22 PagelD #: 19

c. Whether such phone; call made by Defendant to Plaintiff was placed by
i
computer or a person. If placed by alperson, indichte the full name of such person and his or
her employee ID or code as it would appear on entrips made upon any record of such telephone
calls or conversations: F
d. A verbatim recitationjof any note ar account created with respect to each call

;
1

and, if shorthand abbreviations or code is used in sich verbatim recitation, please provide the

actual words or meanings indicated by|the shorthand. code or abbreviations;
e. Whether such telephone call was regorded, and if so, whether the recording still
exists: and
f. Ifthe telephone call was recorded. La the recording of such telephone call no
longer exists, state when the recording was erased of destroyed, why it was erased or destroyed,

and by whom.

 

[Please note that the three presiding judges in the 10th Judicial Circuit have ruled

that a reference to business records in lieu of a aprrative response to this interrogatery is
1

not appropriate under WVRCP 33(d) "Option! to Produce Business Records" as the

burden of deriving or ascertaining the answer frpm such records is not substantially the

same for the Plaintiff as for the Defendant.]

 

i
t
|
ih

RESPONSE:

i
f
;

i
2, ‘If this Defendant asserts the defense fet forth in West Virginia Code §46A-5-

101(8), that any violation of the West Virginia Consumer Credit and Protection Act was

5

 

ne ew nee permet ere 9
 

Case 1:21-cv-00217 Document 1-1 Filed 04/09/21 Page 16 of 22 PagelD #: 20

unintentional or the result of a bona

procedures reasonably adapted to avoid any such vio
a. State the substance of

b. The date or dates such procedure w

fide error of} fact, notwithstanding the maintenance of

ation or error, please provide the following:

every such procedure;

HS implemented;

c. State how Defendant ensures that its employees placing phone calls to

consumers in West Virginia understan

 

d and follow 4ll such procedures;

d. Identify by date, agent or employ¢e, and action, each possible unintentional

violation of the West Virginia Consumer Credit and

Plaintiff:
e. Explain how such

maintenance of procedures reasonably

f. Identify by date, agent or employee,

Consumer Credit and Protection Aci in Detendant’s

of a bona fide error of fact; and

g. Explain how such bona fide en}

maintenance of procedures reasonably adapted to ay

RESPONSE:

3, On what date or dates,
Defendant did it appear that Plaintiff y

RESPONSE:

linintentional

adapted to ay

vas represent¢

Protection Act in Defendant’s dealings with

violation. occurred, notwithstanding the
oid such unintentional violation;
and fact, each violation of the West Virginia

dealings with Plaintiff which was the result

or of fact occurred, notwithstanding the

roid such error.

by what means, and to what agents or employees of

d by an attorney.

 

 

seer

 
Case 1:21-cv-00217 Document(i-1 Filed 04/09/21 Page 17 of 22 PagelD #: 21

4, Does the Defendant have any recordings of conversations between its employees

and Plaintiff or Plaintiff's counsel? If so, please 1

conversations.

RESPONSE:

dentify by date and time all such recorded

5. Did this Defendant assert the bona five error defense set forth in West Virginia

Code §46A-5-101(8) in any other litigation in a W

federal court in the last five years? If
a. The style of the case;

b. The case number; and

RESPONSE:

6. With respect to each tele

if such call was placed by any person ¢

such person or entity.

RESPONSE:

 

so, provide:

ce. Describe the document in which su

|

est Virginia state court or a West Virginia

ch defense was asserted.

phone call mpde to Plaintiff's telephone, please indicate

whether such call was placed by an employee of thd

r entity other

Defendant, or by another person or entity,

than an employee of the Defendant, identify

 

eget

 
Case 1:21-cv-00217 Document1-1 Filed 04/09/21 Page 18 of 22 PagelD #: 22

7. Identity by style of the case, case numt
or federal court against this Defendant which

§46A-2-123, West Virginia Code §46A}2-124, West

Code §46A-2-126,

RESPONSE:

8, State the names and addresses of all

employees who communicated or altempted to comm

names of each employee and their corre

RESPONSE:

9. Please indicate whether

contractors were used in the collection

West Virginia Code §46A-2-12

|

sponding sup

er and jurisdiction any claims filed in state

illege violation of West Virginia Code

irginia Code §46A-2-125, West Virginia

7 or West Virginia Code §46A-2-128.

supervisory personnel who controlled the
nunicate with the Plaintiff and indicate the

ervisor(s).

il

 

 

any third par

of this/these ;

debt collector and/or independent contractors were u

date said debt collection agency and/or

RESPONSE:

10. ff the Answer to the precea

the names and home/inailing addresses

ty collection agency and/or independent
ccounts in the last three (3) years. If such

sed please provide the name, address and

independent dontractor was used.

ling Interrogalory was in the affirmative, please provide

of all employees of such debt collection agency and/or

independent contractor, past and preserfl, supervisory or non-supervisory, who communicated

with the Plaintiff directly or indirectly.

 

 

cpenintpene ne eee
Case 1:21-cv-00217 Document

RESPONSE:

11. Please identify, by date
agreement(s) with any debt collection.

either directly or indirectly with the Pl

and parties 1
agency and/or

nintiff and/or

1-1 Filed 04/09/21 Page 19 of 22 PagelD #: 23

hereto, any contract, contracts, or written
independent contractor that communicated

supervised such communication and

a. indicate the page and/or paragraph of such document which requires

compliance with West Virginia law in

b. indicate the page and

entity’s duty to defend or indemnify the Defendant.

RESPONSE:

12, Please provide all telephone number;

Plaintiff or anyone the Defendant has a

at any time during the four years pred

response the identify of the telephone
the Defendant’s account number with

RESPONSE:

13. Please identify with spec

require a protective order for produc

document so identified.

reasonable bg
eding the fili

company the

ificity, any d

tion, and the

9

 

the collection; of debts, and

or paragraphl of such document that may relate to such

that the Defendant has used to call the

ne of this lawsuit. Please include in your

Defendant has or had that number with and

that telephong company.

ocuments that the Defendant belteves will

reason for said protective order for cach

 

sis to believe was residing with the Plaintiff

chet pen pr tec tee 8 on

spect emery oy

fe rey ey heytoe rae

 

Rem Ra HONE rat tN ane A
Case 1:21-cv-00217 Document

RESPONSE:

 

 

Benjathit M. Sheridan (# 11296)
ben@kleinsheridan.com

Jed R. Nolan (410833)
jed@kleinsheridan.com

Counsel for Plaintiffs

Klein & Sheridan, LC

3566 Teays Valiey Road

Hurricane, WV 25526

(304) 562-7111

10

 

1-1 Filed 04/09/21 Page 20 of 22 PagelD #: 24~~

LAURA J. BALDWIN,
{BY COUNSEL

 

 

 

teed nergen!

Sem secM <yentie pattern Mem Nap Pea
wnt eah Sah

 

 

panier nantes a apt seem

Case 1:21-cv-00217 Document 1-1

Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Bivd E.
Charleston, WV 25305

Julie Ball

Mercer County Courthouse
1501 Main St. Suite 111
Princeton, WV 24740

Control Number: 272366

Defendant: DISCOVER BANK
1627 QUARRIER ST.
CHARLESTON, WV 25311US

| am enclosing:

Filed 04/09/21 Page 21 of 22 PagelD # 25

 

Secretary of State
State of West Virginia
Phone: 304-558-6000

886-767-8683
Visit us online:

WWW OWVS03.COM

 

FILED
MAR 1 5 2021

JULIE BALL
CLERK CIRCUIT COURT
MERCER COUNTY

 

 

 

Agent: C. T. Corporation System
County: Mercer
Civil Action: 21-C-50

Certified Number: 92148901125134100003096126

Service Date: 3/10/2021

1 interrogatories, 1 request for production, 1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. Accarding to law, | have accepted

service of process in your name and on your behalf.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in your name and on your behalf as your attorney-in-fact. Please address any questions about this document
directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the Secretary of State's office.

Sincerely,

Poe Warner

Mac Warner
Secretary of State

 
 

Case 1:21-cv-00217 Document 1-1 Filed 04/09/21 Page 22 of 2p PagelD #: 26
|

RETURN USE ONLY. |
|
_ IN THE CIRCUIT COURT OF MERCER COUNTY, WEST VIRGINIA *

 

 

 

 

- LAURA BALDWIN
Plaintiff, F | i E D |
vs. ‘Civil Case No. 21-C-AQ-LIS
MAR 15 2021 |
DISCOVER BANK, JULIE BALL e
CLERK CIRCUIT COURT ae
MERCER COUNTY 2
Defendant. of sw ERS
SUMMONS » * BS e-3
To the above-named DEFENDANT: Discover Bank | 7 2 1
C/O CT Corporation System z= i U a =
1627 Quarrier St. Bp & GS
Charleston, WV 25311 al’ Gg 3
IN THE NAME OF THE STATE OF WEST VIRGINIA: you are hereby summoned and are
required to serve upon Benjamin M. Sheridan and Jed Nolan, Plaintiff's attorneys, whose

 

address is: Klein & Sheridan, LC, 3566 Teays Valley Road, Hurricane, WV 25526, an
answer, including any related counterclaim, or any other claim you may have to the complaint
filed against you in the above-styled civil action, a true copy of which is herew}th delivered to
you. You are required to serve your answer within thirty (30) days after service of this summons
upon you, exclusive of the date of service. If discovery is attached, you are er required to
file a response to attached discovery within forty-five (45) of the service of thig summons upon
you, exclusive of the date of service. If you fail to do so, judgment by default will be taken
against you for the relief demanded in the complaint and you will be thereafter barred from
asserting in another action any claim you may have which must be asserted by counterclaim, or

any other claim in the above-styled action.

Clerk of Cou it

Hes Dep

_ DATED: March 8. 20 OL (You il Barf

  

 
